By the Court.*— Brady, J.
—The attorney for the plaintiff sent with the execution issued herein, a paper, in which he stated: “ It is the desire of the plaintiff to simply make a levy, so as to claim a preference. There is no need of keeping a man in charge. I am sure nothing will be removed.” The object of the paper, as appears upon its face, and the effect of it upon the sheriff, was necessarily delay. It was equivalent to saying: “After the levy don’t remove the property, and don’t sell until some other process is received.” This is apparent from the declaration that it was the desire of the creditor simply to make a levy to secure a preference, thus leaving the property in the possession and under the control of 'the defendant, and relieving the sheriff from the duty of removing it, or exercising any dominion over it. To constitute a levy on personal property, the officer must assume dominion over it, having the property at the time within Ms power, and subject to imme*118diate.seizure. (Green a. Burke, 23 Wend., 490, and cases cited; Camp a. Chamberlain, 5 Den., 198; Dresser a. Ainsworth, 9 Barb., 619.)
In this case the dominion, as in the case of. Price a. Shipps (16 Barb., 585), was a qualified dominion, because the custody of the property was conferred upon the debtor, and he permitted . to employ it as he thought proper. But aside from that view of the levy itself, it is clear that the directions were intended to delay the execution of the process, and it became, therefore, . dormant. (Whipple a. Foot, 2 Johns., 418 ; Storm a. Woods, 11 Ib., 110 ; Kellogg a. Griffin, 17 Ib., 274 ; Knower a. Barnard, 5 Hill, 377 ; Price a. Shipps, 16 Barb., 585; Russell a. Gibbs, 5 Cow., 390; Benjamin a. Smith, 12 Wend., 404.)
Although the application of the. rule by which executions are deemed to be dormant depends upon- the circumstances of each particular case, and the discussion, of the rule in the adjudged cases has thrown around it some confusion, if not obscurity, it is nevertheless well settled, that if the execution be accompanied by instructions,,from which the fair inference is that the debtor is to be left in possession of the. property levied- upon, and the sale thereof delayed .until rendered necessary by .the pressure of other process, the execution becomes dormant. "It must not be used as a cover. There must be an absolute intention ' to collect the judgment in the ordinary legal mode. Where a levy is made to secure a preference, and the debtor-permitted to remain in possession and to exercise control, no such • intention can be said to exist.
The order at special term should be-affirmed.
Daly, F. J., concurred.

 Present, Daly, F.J., Brady and Hilton, JJ.